2 So. 3d 430 (2009)
In re Roger S. BERNSTEIN.
No. 2009-OB-0384.
Supreme Court of Louisiana.
February 20, 2009.


*431 ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Roger S. Bernstein, Louisiana Bar Roll number 3015, be and he hereby is transferred to disability inactive status. Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Greg G. Guidry
Justice, Supreme Court of Louisiana